The opinion of the court was delivered,
by Woodward, J.
We agree with the auditor. The testator having made his wife and his son William his residuary legatees in equal parts, and having appointed the survivor to receive both parts on the death of one of them, amended this appointment afterward by the interlineations and erasures which brought his grandson Joseph Logan in to receive the “ part” of the deceased legatee. Instead of going to the survivor of the residuary legatees, it was to go to Logan. But it was the “part” of the decedent legatee that was to so go. The word is part, and it cannot mean the whole. On the death of the widow, Logan succeeded to her part, and having received it he can claim no more.
The destination of William’s part, on his death, whether it went to his administratrix or to the heirs of the testator, is not material to be determined, since it is plain that the appellant, who is the only party litigant, is not entitled to it. It was contended by the counsel of both parties, before the auditor, that there was no intestacy in respect to either fund, and perhaps that is a sound conclusion. If so, the decree in favour of the personal representatives of William was right.
The decree is affirmed.